DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
I. a surgical stapler having a locking collar with a groove, figs. 1-20, claims 1-7 and 18-21, classified in 227/175.1, A61B 17/1155
II. a surgical stapler having a knife carrier with a groove, figs. 21-24, claims 1-7 and 13-17, classified in 227/175.1, A61B 17/32
III. a surgical stapler having C-shaped locking member, figs. 25-31, claims 1-12, classified in 227/175.1, A61B 2017/0046
IV. a surgical stapler having semi-circular locking member with a protrusion and biasing member or a groove having two linear portions and two angle portions, figs. 32-44, claims 1-7 and 18-21, classified in 227/175.1, A61B 2017/00473
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species – the species of each group has different structural arrangements 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
Due to their mutually exclusive characteristics (the species of each group has different shell assemblies, knife carriers and/or locking members with different grooves and mating locking members) the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to Chris Trainor on 09/20/2020 to request an oral election to the above restriction requirement, which resulted in election of Group I directed to claims 1-7 and 18-21 being made.  
                                                             

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 7, and 18-21 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Penna (US 20140197225 A1) or, in the alternative, under Penna (US 20140197225 A1) in view of Nalagatla et al. (US 20120292368 A1) and further in view of Redtenbacher et al. (US 4817847 A).
Regarding claim 1, Penna discloses a reload assembly (110) comprising: a shell housing (120) including an inner housing portion (124) and an outer housing portion (122), the inner housing portion spaced from the outer housing portion to define an annular cavity between the inner and outer housing portions ([0025-0026], fig. 3); a staple cartridge (110/150) supported on a distal portion of the shell housing, the staple cartridge having a plurality of staple pockets (152), each of the staple pockets receiving a staple ([0027-0033], figs. 1-3); 
a staple actuator (130/140) supported within the annular cavity, the staple actuator movable between a retracted position and an advanced position to eject the staples from the staple cartridge [0028-0032], figs. 1-3 and 8-12); 
a knife carrier (160) including a body defining a longitudinal axis and supporting a knife (170), the body of the knife carrier including an inner wall defining a central bore (161), the inner housing portion of the shell housing being positioned within the central bore of the knife carrier such that the 
wherein one of the knife carrier and the shell housing defines a locking groove (163 and/or steps in 163 in knife carrier 160 and/or mating detents) and the other of the knife carrier and the shell housing supports a locking member (180 or mating detents), the locking member being received within and movable through the locking groove to prevent readvancement of the knife carrier after the reload assembly is fired (snap ring 180 moves via expanding into groove and Penna discloses having detent configuration in which a detent is configured to be “received within detents” which is equivalent to a groove and locking the knife carrier or staple driver or have independent movement of either [0040-0050], figs. 8-12).
Penna states:  “knife assembly 160A may be maintained or held in place relative to housing 120 through engagement of one or more protrusions (not shown) formed on an inner surface of knife carrier 160 and/or on an outer surface of inner cylindrical portion 124 of housing 120 with one or more corresponding detents (not shown) formed on the other of the outer surface of inner cylindrical portion 124 and the inner surface of knife carrier 160 [0043]… disengage any securing mechanism maintaining knife assembly 160A relative to inner cylindrical housing 124 of housing 120. As discussed above, the securing mechanism may include protrusions (not shown) formed on the inner surface of knife carrier 160 and/or on the outer surface of inner cylindrical portion 124 of housing 120 configured to be received within detents (not shown) formed on the other of the outer surface of inner cylindrical portion 124 and/or on the inner surface of knife carrier 160 such that knife assembly 160A is permitted to advance distally relative to housing 120” [0049]
In the alternative, if it can be argued that Penna fails to disclose having one of the knife carrier and the shell housing defines a locking groove and the other of the knife carrier and the shell housing supports a locking member, the locking member being received within and movable through the locking groove –
Nalagatla et al. teaches having a locking collar (106) that attaches to the shell housing which defines a locking groove (136) and the shell housing supports a locking member (134), the locking member being received within and movable through the locking groove [0062] and teaches having a knife carrier (156) that attaches to a shell via detent members (178) with bumps (180 and teaches having other mating 
Redtenbacher et al. teaches having a locking member (protrusion 16) on an anvil moveable in a slot (21) of a cap (17) and slot (26) of a shell cartridge (10, col. 4, lines 1-67, figs. 1-5) and teaches other snap fit locking members that insert into groove/apertures, col. 5-col. 6, figs. 6-12).
Given the suggestion and teachings of Penna to have grooves as well as mating detents on the shell and knife carrier, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify one of the knife carrier and the shell housing to define a locking groove and the other of the knife carrier and the shell housing supports a locking member, the locking member being received within and movable through the locking groove for having a secure guided coupling attachment mechanism as taught by Nalagatla et al. and Redtenbacher et al.
Regarding claim 18,  Penna discloses a reload assembly (110) comprising: a shell housing (120) including an inner housing portion (124) and an outer housing portion (122), the inner housing portion spaced from the outer housing portion to define an annular cavity between the inner and outer housing portions ([0025-0026], fig. 3); a staple cartridge (110/150) 
a staple actuator (130/140) supported within the annular cavity and defining a longitudinal through bore (131/150, figs. 2-3), the staple actuator movable between a retracted position and an advanced position to eject the staples from the staple cartridge [0028-0032], figs. 1-3 and 8-12); 
a knife carrier (160) including a body defining a longitudinal axis and supporting a knife (170), the body of the knife carrier including an inner wall defining a central bore (161), 
the knife carrier movable about the inner housing portion of the shell housing within the staple actuator between advanced and retracted positions ([0028-0034, 0040-0050], figs. 3 and 8-12); wherein one of the knife carrier and the shell housing defines a locking groove (163 and/or steps in 163 in knife carrier 160 and/or mating detents) and the other of the knife carrier and the shell housing supports a locking member (180 or mating detents), the locking member being received within and movable through the locking groove to prevent readvancement of the knife carrier after the reload assembly is fired (snap ring 180 moves via expanding into groove and Penna discloses having detent configuration in which a detent 
Regarding claims 2 and 19, the locking groove (163 and/or steps in 163 in knife carrier 160 and/or mating detents) has a first end and a second end, the second end of the locking groove defining a stop surface that is positioned to engage the locking member when the locking member is returned to its retracted position after the reload assembly is fired to obstruct readvancement of the knife carrier ([0034-0049], figs. 8-12). Nalagatla et al. also teaches having a locking groove (136/134/180) with a stop surface ([0062-0066, 0119-0120, 0138], figs. 1-7). Redtenbacher et al. also teaches having a locking groove (21/26) with stop surface (col. 4, lines 1-67, figs. 1-5).
Regarding claim 7, Penna discloses the locking groove (163 and/or steps in 163 in knife carrier 160 and/or mating detents) is defined in the inner housing portion of the shell housing and the locking member is supported on the knife carrier ([0034-0049], figs. 8-12).
Regarding claim 20, Penna discloses the locking member (180 or mating detents) includes a protrusion supported within a channel (163 and/or steps in 163 in knife carrier 160 and/or mating detents) defined in 
Regarding claim 21, Penna discloses the channel (163 and/or steps in 163 in knife carrier 160 and/or mating detents) is elongated to allow for lateral movement of the protrusion (180 expands laterally to move laterally) within the channel in response to movement of the knife carrier between its advanced and retracted positions ([0034-0049], figs. 8-12). Redtenbacher et al. the channel (21/26) is e longated to allow for lateral movement of the protrusion member (16, col. 4, lines 1-67, figs. 1-5).

Allowable Subject Matter
Claims 3-6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or render obvious an fastener apparatus comprising all the structural and functional limitations and further comprising a staple cartridge attached to a shell, the shell having an inner and outer tubular portions forming a cavity between the outer tube and inner tubular portions, a knife carrier including a body defining a longitudinal axis and supporting a knife, the body of the knife carrier including an inner wall defining a central bore, the inner housing portion of the shell housing being positioned within the central bore of the knife carrier such that the knife carrier is movable about the inner housing portion of the shell housing between advanced and retracted positions; wherein one of the knife carrier and the shell housing defines a locking groove and the other of the knife carrier and the shell housing supports a locking member, the locking member being received within and movable through the locking groove to prevent readvancement of the knife carrier after the reload 
While various features of the claimed subject matter are found individually in the prior art, a skilled artisan would have to include knowledge gleaned only from the applicant's disclosure to combine or modify the teachings of the prior art to produce the claimed subject matter, and thus obviousness would not be proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). There is no teaching, suggestion, or motivation found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art to combine or modify the teachings of the prior art to produce the claimed invention, and thus obviousness would not be proper. See In re Fine, 837 F.2d 1071, 5 .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864.  The examiner can normally be reached on M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT F LONG/Primary Examiner, Art Unit 3731